DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy M. Harbeck (70435) on 12/1/2021.

The application has been amended as follows: 

Claim 1 
A medical imaging device comprising:
	a light source unit configured to irradiate a contrast agent inside a subject body with light;
	a detection unit configured to detect light emitted from the inside of the subject body generated by radiation of the light from the light source unit with respect to the subject body;
	a device body provided with the light source unit and the detection unit; 
	an operation unit configured to be movable and provided separately from the device body to operate the device, and 
operation unit with the second mating portion of the operation unit mating with the first mating portion, 
	wherein the first mating portion has a length larger than a width of the operation unit in the predetermined direction when the second mating portion of the operation unit mates with the first mating portion, and the second mating portion extends along a direction perpendicular to a direction in which the operation unit is pulled by a weight of a cable of the operation unit when the second mating portion of the operation unit mates with the first mating portion,
	wherein the upper surface of the device body has the first mating portion and the operation unit has the second mating portion configured to movably mate with the first mating portion, the first mating portion being recessed and the second mating portion protruding,
	wherein the second mating portion is formed to extend from an end to the other end of the operation unit in a width direction of the operation unit as the predetermined direction.  

	Claim 2 (Canceled) 

	Claim 3
The medical imaging device of claim 1, wherein the recessed first mating portion is slot-shaped and is substantially linearly extended along the predetermined direction, and the protruding second mating portion is substantially linearly extended along the predetermined direction and is configured to be slidably movable along the slot-shaped first mating portion while mated with the slot-shaped first mating portion.  

	Claim 5
The medical imaging device of claim 3, wherein the operation unit is connected with the device body using the cable, and the slot-shaped first mating portion is substantially linearly extended along a direction perpendicular to the direction in which the operation unit is pulled by the weight of the cable.  

	Claim 10 
The medical imaging device of claim 1, wherein the contrast agent capable of being used inside the subject body includes a fluorescent agent, the light source unit is configured to irradiate the fluorescent agent inside the subject body with near-infrared excitation light, and the detection unit is configured to detect near-infrared fluorescence generated by radiation of the near-infrared excitation light from the light source unit and emitted from the inside of the subject body.  

	Claim 11 (Canceled) 

	Claim 12
A medical imaging device comprising: 
	a light source unit configured to irradiate a contrast agent inside a subject body with light; 
	a detection unit configured to detect light emitted from the inside of the subject body generated by radiation of the light from the light source unit with respect to the subject body; 
	a device body provided with the light source unit and the detection unit; 
	an operation unit configured to be movable and provided separately from the device body to operate the device, and 
	wherein an upper surface of the device body is provided with a first mating portion, and the operation unit has a second mating portion configured to movably mate with the first mating portion in a predetermined direction, and an operation portion formed on the operation unit is configured to be operable by a user at different positions in the predetermined direction along the upper surface of the device body by moving the operation unit with the second mating portion of the operation unit mating with the first mating portion, 
	wherein the first mating portion has a length larger than a width of the operation unit in the predetermined direction when the second mating portion of the operation unit mates with the first mating portion, 
	wherein the upper surface of the device body has the first mating portion and the operation unit has the second mating portion configured to movably mate with the first mating portion, the first mating portion being recessed and the second mating portion protruding,



Reasons for Allowance
Claims 1, 3-10, and 12 allowed.
The following is an examiner’s statement of reasons for allowance:
“The operation unit is configured to be operable by a user at different positions in the predetermined direction along the upper surface of the device body by moving the operation unit with the second mating portion of the operation unit mating with the first mating portion” is not considered indefinite as one of ordinary skill, in light of the specification, would recognize this is describing how the operation unit moves, and not how the user would operate the operation unit.
Claims 1 and 12 are not reasonably taught by the prior art. Ishikawa teaches a fluorescent imaging system with a mating recess in the upper surface of the device body. However, Ishikawa is silent regarding “an operation unit configured to be movable and provided separately from the device body to operate the device”, “the operation unit has a second mating portion configured to movably mate with the first mating portion in a predetermined direction”, and “wherein the second mating portion is formed to extend from an end to the other end of the operation unit in a width direction of the operation unit as the predetermined direction”. Henderson fails teach “wherein the second mating portion is formed to extend from an end to the other end of the operation unit in a width direction of the operation unit as the predetermined direction”. Merritt teaches “wherein the second mating portion is formed to extend from an end to the other end of the operation unit in a width direction of the operation unit as the predetermined direction”, however Merritt does not teach “wherein the upper surface of the device body has the first mating portion and the operation unit has the second mating portion configured to movably mate with the first mating portion, the first mating portion being recessed and the second mating portion protruding”. It would not have been obvious to combine the references to obtain the claimed invention without the benefit of improper hindsight. Therefore, Claims 1 and 12 are allowable over the prior art. Dependent claims 3-10 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793